Case 3:18-cv-08926-MAS Document 6 Filed 04/19/21 Page 1 of 5 PagelD: 35

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

GAVEN DANIEL ALEXANDER, : Civil Action No. 18-8926 (MAS)
Petitioner,
OPINION
Vv.

SANDRA MUELLER,

Respondent.

 

SHIPP, District Judge

This matter has been presented to the Court by Petitioner Gaven Daniel Alexander's
(“Petitioner”) filing of a habeas Petition pursuant to 28 U.S.C. § 2241, challenging his pretrial
detention. (Pet., ECF No. 1.) For the reasons stated herein, the Court will dismiss the habeas
Petition without prejudice, as Petitioner has neither exhausted his state-court remedies nor
presented extraordinary circumstances sufficient to warrant habeas relief. In addition, Petitioner
is denied a certificate of appealability.

I. BACKGROUND

Petitioner filed his Petition in May of 2018. (See Pet.) In his Petition, he states that he is
a pretrial detainee, currently detained at Ocean County Jail, and is the subject of wrongful
imprisonment. (/d. at 2-3.) Specifically, Plaintiff alleges claims of ineffective assistance of
counsel, speedy trial, double jeopardy, and violations of due process at his grand jury proceeding.

(id. at 7-8.) He requests immediate release and adequate representation. (/d. at 8.)
Case 3:18-cv-08926-MAS Document6 Filed 04/19/21 Page 2 of 5 PagelD: 36

EH. LEGAL STANDARD

Under 28 U.S.C. § 2241, habeas relief may be extended to a prisoner when he “is in custody
in violation of the Constitution or laws or treaties of the United Statesf.]” 28 U.S.C. § 2241(c)(3).
Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, applicable to Section 2241
petitions through Rule 1(b), this Court is required to review a petitioner's habeas petition and
determine whether it “plainly appears from the petition and any attached exhibits that the petitioner
is not entitled to relief[.]” Pursuant to this rule, a district court is “authorized to dismiss summarily
any habeas petition that appears legally insufficient on its face[.]” McFarland v. Scott, 512 U.S.
849, 856 (1994).

Ill. ANALYSIS

As a pretrial detainee, Petitioner’s challenge to the validity of his confinement at Ocean
County Jail and his request for release is properly brought pursuant to 28 U.S.C. § 2241. See
Moore vy. DeYoung, 515 F.2d 437, 441-42 (3d Cir. 1975); see also Duran v. Thomas, 393 F. App’x
3, 4 (3d Cir. 2010) (“[S]ection 2241 authorizes a federal court to issue a writ of habeas corpus to
any pretrial detainee who is in custody in violation of the Constitution or laws or treaties of the
United States[.]”) (quotation marks and citation omitted). “Nevertheless, that jurisdiction must be
exercised sparingly in order to prevent in the ordinary circumstance ‘pre-trial habeas interference
by federal courts in the normal functioning of state criminal processes.°” Duran, 393 F. App’x at
4 (quoting Moore, 515 F.2d at 445-46). Section 2241 may therefore not be used “to litigate
constitutional defenses prematurely in federal court.” /d. (quoting Moore, 515 F.2d at 445). Thus,
the Third Circuit held in Moore that although federal district courts have jurisdiction to hear the
habeas challenges of state pre-trial detainees, “jurisdiction without exhaustion should not be

exercised at the pre-trial stage unless extraordinary circumstances are present.” 515 F.2d at 443

ba
Case 3:18-cv-08926-MAS Document 6 Filed 04/19/21 Page 3 of 5 PagelD: 37

(citations omitted). Thus, where a petitioner fails to show extraordinary circumstances, “the
district court should exercise its ‘pre-trial’ habeas jurisdiction only if [the] petitioner makes a
special showing of the need for such adjudication and has exhausted state remedies” by presenting
his claim to the highest state court. /d.

It does not appear that Petitioner has exhausted any of the claims he seeks to raise here
through state remedies. He states only that he has filed a grievance with the Ethics Committee,
and the Judiciary to the Secretary Advisory Committee, in addition to various motions. (Pet. 4.)
That does not establish that Petitioner has presented his claim to the highest state court. The Court
also finds that Petitioner has failed to allege extraordinary circumstances sufficient to qualify for
pre-exhaustion habeas corpus relief. See, ¢.g., Duran, 393 F. App’x. at 4 (affirming dismissal of
§ 2241 petition alleging that petitioner was subjected to warrantless arrest, was detained without
probable cause hearing, and that state court had imposed excessive bail). Because Petitioner raises
a speedy trial claim, the Court also notes that in Moore, the Third Circuit held that there was
nothing in the nature of the speedy trial right to qualify it as a per se extraordinary circumstance.
See 515 F.2d at 445-46 (explaining that Petitioner’s speedy trial claims will still be available to
him “as an affirmative defense at trial and thereafter, on appellate review.”).

Because Petitioner has yet to exhaust his claims in state court and he fails to present
extraordinary circumstances, this action appears to be an attempt by Petitioner to litigate alleged
constitutional claims prematurely in federal court. As such, the Court will dismiss Petitioner's
habeas Petition without prejudice at this time.

IV. CERTIFICATE OF APPEALABILITY

Petitioner is required to obtain a certificate of appealability to the extent he wishes to

challenge this Court's dismissal of his Petition. See 28 U.S.C. § 2253(c)(1 XA) (explaining that
Case 3:18-cv-08926-MAS Document6 Filed 04/19/21 Page 4 of 5 PagelD: 38

unless a certificate of appealability is issued, an appeal may not be taken from “the final order in
a habeas corpus proceeding in which the detention complained of arises out of process issued by
a State court[.]”); see also Thomas v. Warden, No.16-685, 2016 WL 756558, at *3 n.2 (D.N.J. Feb.
26, 2016) (explaining that a certificate of appealability is required for a petition seeking pretrial
habeas relief under 28 U.S.C. § 2241(c)(3)).

In a habeas proceeding, a certificate of appealability may only be issued “if the applicant
has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c}{2).
“A petitioner satisfies this standard by demonstrating that jurists of reason could disagree with the
district court’s resolution of his constitutional claims or that jurists could conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537
U.S. 322, 327 (2003) (citation omitted). “When the district court denies a habeas petition on
procedural grounds without reaching the prisoner’s underlying constitutional claim, a [certificate
of appealability] should issue when the prisoner shows, at least, that jurists of reason would find it
debatable whether the petition states a valid claim of the denial of a constitutional right and that
jurists of reason would find it debatable whether the district court was correct in its procedural
ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because jurists of reason would not
disagree with this Court’s decision to dismiss Petitioner's habeas Petition for failure to exhaust or
show extraordinary circumstances, the Petition is inadequate to deserve encouragement to proceed

further. Accordingly, the Court will deny Petitioner a certificate of appealability.
Case 3:18-cv-08926-MAS Document6 Filed 04/19/21 Page 5 of 5 PagelD: 39

IV. CONCLUSION
For the reasons stated above, the Petition for a writ of habeas corpus (Pet., ECF No. 1) will
be dismissed without prejudice and Petitioner wil! be denied a certificate of appealability. An

appropriate order follows.

 

fe |
Dated: /7, Apr’ _, 2021 MM BAA-KY
§

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
